DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a continuation application filed on 05/10/2022.
This instant application 17/740,791 is a continuation of 16/882,899, filed on 05/26/2020, now Pat. No. 11,366,687.

Drawings
3.	The drawings were received on 05/10/2022 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7, 1, and 8–19, respectively, of US 11,366,687 B2 (“issued ’687 patent”).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in issued ’687 patent.

For purposes of illustration, a table has been constructed below to compare the two independent system claims.

Instant Application No. 17/740,791
Issued ’687 Patent
1.   A system for intelligently optimizing the utilization of clusters, the system comprising:
	
	at least one network communication interface;
	at least one non-transitory storage device; and
at least one processor coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processor is configured to:
	continuously gather real-time hardware telemetric data associated with one or more entity systems via a hardware telemetric device;
	continuously convert the real-time hardware telemetric data into a first coded representation;
	receive one or more tasks associated with one or more entity applications;
	queue the one or more tasks associated with the one or more entity applications;
	determine hardware requirements associated with the one or more tasks;
	determine one or more attributes associated with the one or more tasks;
	convert the hardware requirements and the one or more attributes of the one or more tasks into a second coded representation, where the second coded representation is different from the first coded representation;
	allocate the one or more tasks to the one or more entity systems based on the first coded representation and the second coded representation; and
	execute the allocated one or more tasks on the one or more entity systems.

1.   A system for intelligently optimizing the utilization of clusters, the system comprising: 

	at least one network communication interface;
	at least one non-transitory storage device; and
at least one processor coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processor is configured to: 	continuously gather real-time hardware telemetric data associated with one or more entity systems via a hardware telemetric device;
	continuously convert the real-time hardware telemetric data into a first color coded representation;
	receive one or more tasks associated with one or more entity applications;
queue the one or more tasks associated with the one or more entity applications;
	determine hardware requirements associated with the one or more tasks;
	determine one or more attributes associated with the one or more tasks;
	convert the hardware requirements and the one or more attributes of the one or more tasks into a second color coded representation;
	allocate the one or more tasks to the one or more entity systems based on the first color coded representation and the second color coded representation; and
execute the allocated one or more tasks on the one or more entity systems..




Examiner’s Remarks
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
8.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Dettinger et al., US 2005/0283786 A1 (“Dettinger”).
	(B)	London et al., US 2009/0222531 A1 (“London”).


Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
11.	Claims 1–7, 9–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Dettinger in view of (B) London.

See “References Cited” section, above, for full citations of references.

12.	Regarding claim 1, (A) Dettinger teaches/suggests the invention substantially as claimed, including:
“A system for intelligently optimizing the utilization of clusters, the system comprising:
	at least one network communication interface;
	at least one non-transitory storage device; and
at least one processor coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processor is configured to”
(¶ 21: grid computing system generally refers to a connected group of pooled computing resources;
Fig. 1 and ¶¶ 24–26: each node may include one or more Central Processing Units (CPUs) 110, memory 112, storage 114 ... a network interface 118 may allow for access to the grid, via any suitable type network connection 119);

	“continuously gather real-time hardware telemetric data associated with one or more entity systems via a hardware telemetric device”
(Fig. 2 and ¶ 34: at step 208, the dispatcher 120 monitors the current state of the grid 110, for example, to determine what computing resources 114 of what nodes 112 are available);

	
“receive one or more tasks associated with one or more entity applications;
	queue the one or more tasks associated with the one or more entity applications”
(¶ 4: Workflow processing technologies typically provide application integration capabilities, enabling a series of separate software components to be run in a defined sequence facilitating construction of larger solutions from individual software components;
¶ 6: The typical grid computing solution has the task dispatch component working off a queue of tasks to be performed, selecting a task to be performed, dispatching the selected task to a node in the compute resource pool and then processing the next task in the queue;
¶ 34: At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126;
the Examiner notes: it would have been obvious to a person of ordinary skill to have the task dispatcher working off a queue to easily manage/control the sequencing and deployment of tasks);

	“determine hardware requirements associated with the one or more tasks”
(¶ 29: the task metadata 126 may include additional information, not conventionally provided, allowing the dispatcher 120 to optimize workflow execution within the grid environment 100. For example, the task metadata 126 may include an indication of the computing resources required for execution of each task (e.g., CPU, memory, and/or operating system requirements));

	“determine one or more attributes associated with the one or more tasks”
(¶ 44: this type of function can be used in combination with other concepts, such as assigning priorities to tasks, for example, allowing a task to execute on the grid as long as there are resources available for it to use and no higher priority tasks exist;
¶ 20: Utilizing information about the tasks (task metadata), the workflow-scoped task dispatcher may more optimally assign work to compute resources available on the grid);

	“convert the hardware requirements and the one or more attributes of the one or more tasks into a second coded representation, where the second coded representation is different from the first [data] ...”
(¶ 30: task metadata 126 may be stored in any suitable form, such as a file accessible by the dispatcher 120. For some embodiments, the task metadata 126 may be stored in an eXtensible Markup Language (XML) document;
¶ 36: the dispatcher 120 may update task metadata 126, at step 211, as statistics regarding task execution are obtained at runtime);

	“allocate the one or more tasks to the one or more entity systems based on the first [data] ... and the second coded representation; and
execute the allocated one or more tasks on the one or more entity systems”
(Fig. 2 and ¶ 34: At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126;
¶ 36: the dispatcher 120 may update task metadata 126, at step 211, as statistics regarding task execution are obtained at runtime).


Dettinger teaches continuously monitoring the state of the grid to determine resource/node availability
(¶ 36: dispatcher 120 may continue to monitor the state of the grid 110 and dispatch tasks),
but does not teach “continuously convert the real-time hardware telemetric data into a first coded representation.”

(B) London however teaches or suggests (incorporating the step of):
“continuously convert the real-time hardware telemetric data into a first coded representation”
(¶¶ 19–20: resource hosts 140 return lists 145 of available resources 142 that are available on each respective resource host 140. The XML feed component 134 renders the lists 145 into an XML feed 125 that is provided back to the smart client 120;
XML feed 125 provided by the XML presentation layer 132 may be a tightly-structured XML format for encoding resource data;
¶ 50: the advantages of publishing network resources, such as remote resources 142, through XML documents 125 is the wide range of standard technologies that support this delivery method).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of London with those of Dettinger to encode resource/node availability data using an XML format. The motivation or advantage to do so is to provide for a standardized format for distributing, sharing and processing of information.


13.	Regarding claim 2, Dettinger teaches/suggests:
“wherein the one or more tasks are associated with at least a first application, a second application, and a third application of the one or more entity applications”
(¶ 4: Workflow processing technologies typically provide application integration capabilities, enabling a series of separate software components to be run in a defined sequence facilitating construction of larger solutions from individual software components;
¶ 21: grid computing system generally refers to a connected group of pooled computing resources which may include, for example, computing resources (e.g., CPUs, memory, and/or software components) ... workflow generally refers to a combination of tasks that are to be performed, collectively, to achieve a desired result ... descriptive information about tasks to be performed as part of a workflow and may include, among other things, an identification of input required by and/or output generated by a task, a set of resources required to run a task;
the Examiner notes: different software components/input required and output generated by tasks shows or renders obvious that tasks performs different applications (functions) as part of a workflow);


14.	Regarding claim 3, Dettinger teaches/suggests:
“identify that a first task and a second task of the one or more tasks are associated with updating same resource, wherein the first task is associated with the first application and the second task is associated with the second application; and
place at least one of the first task and the second task on hold based on the second coded representation associated with the first task and the second task”
(¶ 45: there may be two tasks that appear within the same workflow, with one of the tasks generating a file that the other task consumes. Given that a number of grid computing environments make use of shared file systems which involving client-side caching of files, faster workflow execution and reduced network traffic can be realized by dispatching the two tasks to the same node where they can take advantage of the local file cache;
¶ 21: descriptive information about tasks to be performed as part of a workflow and may include, among other things, an identification of input required by and/or output generated by a task, a set of resources required to run a task;
the Examiner notes: accordingly, different tasks may be dispatched to the same node one at a time to exchange data/file using the node’s shared file systems);


15.	Regarding claim 4, Dettinger teaches/suggests:
“determine that the first task has a highest priority based on the second coded representation of the first task; and
in response to determining that the first task has the highest priority, place the second task on hold until the first task is complete”
(¶ 44: this type of function can be used in combination with other concepts, such as assigning priorities to tasks, for example, allowing a task to execute on the grid as long as there are resources available for it to use and no higher priority tasks exist;
¶ 20: Utilizing information about the tasks (task metadata), the workflow-scoped task dispatcher may more optimally assign work to compute resources available on the grid).

16.	Regarding claim 5, Dettinger teaches/suggests:
	“allocate the one or more tasks to the one or more entity systems based on:
	determining current utilization of the one or more entity systems based on the first coded representation”
(¶ 36: as statistics regarding task execution are obtained at runtime ... monitoring actual resource consumption during one or more previous executions of the task);

	determining completion of existing tasks running on the one or more entity systems based on the first coded representation”
(¶ 36: execution time of one or more particular tasks may be tracked and stored as metadata which may assist the dispatcher in task scheduling ... task requiring the most execution time may be scheduled for dispatched first or dispatched to a node having the most available computing resources 114;
¶ 42: if an optimal node is not currently available, the task is dispatched to a sub-optimal node, at step 408, and the dispatcher 120 enters a loop of operations 410-414 to monitor task completion and/or availability of an optimal node;
the Examiner notes: resources/nodes becoming available shows or confirms completion of scheduled tasks);

“in response to determining the completion of the existing tasks, dynamically assign the one or more tasks to the one or more entity systems”
(Fig. 2 and ¶ 34: At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126).


17.	Regarding claim 6, Dettinger teaches/suggests:
“wherein the real-time hardware telemetric data comprises at least usage data associated with processors and memory units of the one or more entity systems”
(¶ 34: optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features .... Examples of dynamic features may include available CPU capacity, memory, paging rates, and the like).

18.	Regarding claim 7, Dettinger teaches/suggests:
“wherein the hardware requirements comprise at least memory, processor consumption, wherein the one or more attributes comprises at least shared resources data, historical abnormal execution data, input updates, output updates, and prioritization data”
(¶ 21: descriptive information about tasks to be performed as part of a workflow and may include, among other things, an identification of input required by and/or output generated by a task, a set of resources required to run a task (e.g., CPU, memory, and/or operating system requirements),
¶ 29: the task metadata 126 may include additional information, not conventionally provided, allowing the dispatcher 120 to optimize workflow execution within the grid environment 100. For example, the task metadata 126 may include an indication of the computing resources required for execution of each task (e.g., CPU, memory, and/or operating system requirements);
¶ 44: assigning priorities to tasks, for example, allowing a task to execute on the grid as long as there are resources available for it to use and no higher priority tasks exist;
¶ 45: examine the task metadata 126 for each task, in an effort to identify tasks whose output generated matches the input required by other tasks);


19.	Regarding claims 9–15, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–7, respectively. Therefore, they are rejected on the same basis as claims 1–7 above.

20.	Regarding claims 16–20, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–5, respectively. Therefore, they are rejected on the same basis as claims 1–5 above.



Allowable Subject Matter
21.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 13, 2022